         Case 1:11-cv-11732-DJC Document 874 Filed 04/27/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                        Plaintiff,                              Civil Action No. 1:11-cv-11732-
                v.                                              DJC

 TEXAS ROADHOUSE, INC., TEXAS
 ROADHOUSE HOLDINGS LLC, and
 TEXAS ROADHOUSE MANAGEMENT
 CORP., d/b/a TEXAS ROADHOUSE,

                        Defendants.



            [PROPOSED]
            XXXXXXXXXXXORDER REGARDING UNRETURNED RELEASES

       Despite numerous efforts to contact eligible Claimants, a letter notifying them that “[i]f

you do not complete, sign, and return the release, you will receive nothing,” and a Release form

that informed Claimants they had to return it no later than 45 days after the Notice Date, a

number of individuals who EEOC determined were Claimants eligible for distributions from the

Settlement Fund have not returned the signed release that is required under Paragraph 55 of the

Consent Decree as a condition to receive payment from the Qualified Settlement Fund (“QSF”).

The Consent Decree, which is set to expire on September 30 of this year, was silent on the issue

of how to provide finality to all parties in the event some Claimants failed to return their releases.

The parties wish to provide for such finality by informing these Claimants that if they do not

return their releases by 45 days from an order of the Court, their right to receive a payment from

the QSF will be terminated.




                                                                                                     2
         Case 1:11-cv-11732-DJC Document 874 Filed 04/27/20 Page 2 of 4



       The Court agrees and Orders EEOC, through the Claims Administrator, to send by

regular mail forthwith the Notice attached as Exhibit 1 to the last known address of each

Claimant listed in Exhibit 2. The Claims Administrator may also send the Notice by electronic

mail, if an email address is available. If the Claims Administrator does not receive a signed

release from the Claimant by 45 days from this Order, the Claimant’s right to receive any

payment from the QSF shall be extinguished.

       IT IS SO ORDERED.
 April 27, 2020
                                                     _____________________________
                                                     United States District Judge




                                                                                                3
         Case 1:11-cv-11732-DJC Document 874 Filed 04/27/20 Page 3 of 4




                                           Exhibit 1



                                FINAL NOTICE
Re:    EEOC v. Texas Roadhouse, Inc., Texas Roadhouse Holdings LLC and Texas
       Roadhouse Management Corp. d/b/a Texas Roadhouse, Case No. 1:11-cv-11732-DJC
                                     Date: [Date of Mailing]
       Dear Claimant,
        You are receiving this Notice because you were found eligible to receive a payment from
the settlement fund created by the Consent Decree in the above-referenced case and you have not
returned the signed release that Paragraph 55 of the Consent Decree requires before payment can
be mailed.
        Included with this Notice is the Release that you must complete, sign, and return either in
the enclosed envelope or by email if you want to receive the payment stated in the Release. (If you
did not receive this notice by mail, you must return the completed form by email to
markus.penzel@eeoc.gov, or use your own envelope and mail it to:
                      EEOC v. Texas Roadhouse, Inc. Administrator
                      P.O. Box 404017
                      Louisville, KY 40233-4017

        If we do not receive the completed and signed release form by [insert date = 45 days
from date of Court’s order], your right to receive anything from the settlement fund will be
cut off and you will receive nothing.

       Frequently Asked Questions and Answers:
       1. Do I have the right to challenge the amount? Answer: No.
       2. Is the money taxable? Answer: Yes. It will be treated as wages and appropriate
          withholdings will be made. Texas Roadhouse will pay its share of employer-side
          payroll taxes as well.
       3. In plain English, what am I giving up by signing the release? Answer: You are giving
          up the right to sue Texas Roadhouse for any age discrimination under federal law as a
          result of Texas Roadhouse’s failure to hire you for a front-of-house position between
          January 1, 2007, and December 31, 2014.
       4. How long will it take the check to arrive after I return the release? Answer: You should
          receive the check no later than September 30, 2020.
      If you have any other questions, you may contact the EEOC by email at
markus.penzel@eeoc.gov or by phone at 1-617-565-3193.




                                                                                                 4
        Case 1:11-cv-11732-DJC Document 874 Filed 04/27/20 Page 4 of 4




                                  Exhibit 2

DONNA        DUNN
ERNEST       METZ
GLENNIS J    ALOCCO
SARAH        MATERN
THOMAS W     TAYLOR
ANGELA       SMALLWOOD
SCOTT        WHITE
MARY         DICE
LIDIA        DILUCCIA
SHERRYL      HUGHES
RONDA        LABIER
SARAH        OLIVER
TRACY        REED
FRANKLIN     WILLIAMS
ROCKIE       ELEDGE
CHRISTINE    BOVE
MICHAEL      HUNSUCKER
NANNETTE     MULLEN
MICHAEL      RINZ
PATRICIA     LOWDER
BARBARD      ANDERSON
CINDY        CORDLE
LORI         DOVE
KIMBERLY     HARRIS
ROBERT       KLEMBARSKY
ROBIN        LAFRANCE
DIANNE       NEWMAN
RENEE        RIVERS
SHELLY       ROBERTS
DURRICK      WHITE
MELISSA      WINSTEAD
ANGELIA      LOWE
CHRIS        MASINO
JON SCOTT    WILLIAMS
JULIE C      FIGUEROA
MICHELLE     SMALLWOOD
ROBINA       BYRD
RON          SELLERS
SHARA        NORMAN
TODD W       ALLEN
TOMMY        AHLERS
KATE         HUBBEL




                                                                         5
